On November 15,1989, the Defendant was sentenced to Counts I and V, fifteen (15) years on each count with ten (10) years suspended for Sexual Assault; Counts II and III, twenty (20) years on each count for Sexual Intercourse Without Consent; said sentences are to run consecutive; defendant must complete the sex offender program at MSP; the defendant must have no contact with the victims or their families and no contact with the staff of the Montana School for the Deaf and Blind; the defendant is designated as a Dangerous Offender.
On August 20, 1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Allen McAlear, Attorney at Law from Bozeman, Montana. Mr. Steve Cameron, Legal Intern from the Cascade County Attorney’s Office represented the state.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence imposed by Judge McEittrick shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Ed McLean, Chairman, Hon. Robert M. Boyd, Acting Member, and Hon. G. Todd Baugh, Judges.
The Sentence Review Board wishes to thank Steve Cameron, Legal Intern from Cascade County for his assistance to the defendant and to this Court.